Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of MetaStat, Inc. (the “Company”) on Form 10-K for the period ended February 28, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Oscar L. Bronsther, the Chief Executive Officer and Chief Medical Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Oscar L. Bronsther Oscar L. Bronsther M.D., F.A.C.S. Chief Executive Officer and Chief Medical Officer (Principal Executive Officer) June 13, 2014
